McDONALD, Justice,
concurring in part, dissenting in part.
While Salnik’s conduct was gross, I believe it does not justify disbarment. Salnik did not sign the judge’s name to a document. He used her rubber stamp and misrepresented to the opposing unrepresented party that it was a final judgment. He was caught in his lie and for that I am glad. Thankfully, this appears to be an isolated incident and he did present useful character evidence. I would suspend him from the practice of law for three years.
OVERTON, J., concurs.